DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s 1-2,7-8, 10-11,13-14,16,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grass et al (US 2016/0163073)in view of Litvin et al (US 2012/0170822).
As to claim 1, Grass et al teaches the computer-implemented method of CT reconstruction, comprising: 
receiving one or more CT projection images; performing smooth filtering on the one or more CT projection images(an input port for receiving a plurality of projection images of an object acquired by an imager/scanner along different projection angles related to a reconstruction field of view, FoV, while said object resides in a bore of said imager with at least a part of said object inside the FoV;, paragraph [0006])  to generate one or more smooth boundary filtered images(2. Cutting out (for instance by masking) the region of interest for the iterative reconstruction. The remainder or border of the cut-out may be smoothened by fitting a sufficiently smooth boundary to the boundary left by the cut out, paragraph [0007],[0043]). 
	While Grass teaches a reconstruction module switchable to operate according to any one of at least two different reconstruction algorithms  and include a filter back projection step in which case the exploratory image can be reconstructed by “partial execution” of the first or second algorithm in order to get a decision on the amount (if any) of the out-of-FoV material and then reconstruct accordingly by using the first or the second reconstruction algorithm( paragraph [0007]) , Grass fails to teach “back-projecting the one or more smooth boundary filtered image” . Litvin et al teaches the projection locations of the voxel corresponding to synthetic source positions are therefore generated. The back projection sum is augmented with interpolated filtered projection values sampled at locations corresponding to synthetic source positions. The adaptive upsampling step 242 can be understood as performing filtering of the projections along the lines traced on the detector array surface by each reconstructed volume element (paragraph [0070]). Litvin teaches in  FIG. 14, at the Back projection with Sparse Computation step 244, filtered projection data are back projected onto the reconstructed image locations. An output driven process is utilized to reconstruct density values on tilted planes.( paragraph [0073])  It would have been obvious to one skilled in the art before filing of the claimed invention to use the augmented back projection of Litvin  in order to eliminating aliasing artifacts. Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
As to claim 2, Grass et al teaches the method of claim 1, wherein each CT projection image comprises one or more pixel rows, each pixel row comprising a first detector pixel and a last detector pixel (The detector array D includes one or more rows of detector pixels or cells, that detect radiation traversing the examination region and generate an electrical current or voltage signal indicative of the detected radiation. The detector pixels may be formed form integrating detectors or photon counting detectors, paragraph [0038]).
As to claim 7, Grass et al teaches the method of claim 1, wherein back-projecting comprises augmented back-projecting( paragraph [0059],[0062]).
As to claim 8,  Litvin et al teaches the method of claim 7, wherein augmented back-projecting comprises back-projecting a volume outside of a view cylinder boundary ( paragraph [0070-0071].
The limitation of claims 10-11,13-14,16,19-20 has been addressed above. 
Allowable Subject Matter
Claims 3-6,8,9,12,15,17,18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664